DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 18 is/are rejected under 35 U.S.C. 103 as obvious over NEHMADI US 20160292905 A1 in view of Bedros US 20100053593 A1.
Regarding claim 1, 18, 22, 23 Nehmadi teaches
1. (Original) A system comprising: 
a light detection and ranging (LIDAR) device[0002] that scans a field-of-view (FOV) (100)defined by a pointing direction(110) of the LIDAR device, 
wherein the LIDAR device mounts to a vehicle; [0002, 6]
an actuator(inherent as direction is adjusted) that adjusts the pointing direction of the LIDAR device; [0063]
one or more sensors(accelerometer) that indicate measurements related to motion of the vehicle relative to an environment of the vehicle;[0063] and 
a controller(inherent) that causes the actuator to adjust the pointing direction of the LIDAR device relative to the environment of the vehicle based on at least the motion of the vehicle indicated by the one or more sensors.  [0063]
wherein the one or more sensors comprise a sensor that indicates a measurement of an orientation of the vehicle relative to the environment.[0063](accelerometer)[and 0038] (further analysis of the art identified that the art by Nehmadi actually teaches measuring the direction of the movement of the object relative to the vehicle  and [0028], moreover indicate measurement of an orientation does not mean measuring the orientation which was argued 
Nehmadi also teaches that scan is performed by rotation of the pointing direction of the LIDAR device based on a nominal rate of rotation (fig. 1 shows that lidar is pointed to each individual point by rotating the direction of the illumination)

Nehmadi does not explicitly teach
determines a target rate of rotation of the pointing direction of the LIDAR device based on a nominal rate of rotation and the motion of the vehicle indicated by the one or more sensors, wherein the nominal rate of rotation is a non-zero rate of rotation of the pointing direction of the LIDAR device that applies when the vehicle is stationary,

adjusting the pointing direction of the LIDAR device relative to the environment of the vehicle based on the target rate of rotation of the pointing direction of the LIDAR device
25. (New) The system of claim 24, wherein the motion of the vehicle indicated by the one or more sensors comprises a vehicle yaw rate.  
26. (New) The method of claim 18, wherein the target rate of rotation is a target frequency of rotation and wherein the nominal rate of rotation is a nominal frequency of rotation.  
27. (New) The method of claim 26, wherein the data indicative of motion and orientation of the vehicle comprises a vehicle yaw rate.
Bedros teaches

determines a target rate of scan(which is according to Nehmadi is done by rotating the pointing direction within field of view) of the pointing direction of the LIDAR device based on a nominal rate of rotation and the motion of the vehicle indicated by the one or more sensors[0016], wherein the nominal rate(it is clear that due to motion the scan rate will be higher than during the motion as motion will affect the resolution ) of rotation is a non-zero rate of rotation of the pointing direction of the LIDAR device that applies when the vehicle is stationary,[0016]

adjusting the pointing direction of the LIDAR device relative to the environment of the vehicle based on the target rate of rotation of the pointing direction of the LIDAR device[0016]
25. (New) The system of claim 24, wherein the motion of the vehicle indicated by the one or more sensors comprises a vehicle yaw rate.  (implicit any type of motion could be accounted)
26. (New) The method of claim 18, wherein the target rate of rotation is a target frequency of rotation and wherein the nominal rate of rotation is a nominal frequency of rotation.  (implicit, nominal rate corresponds to the resting vehicle and target to moving vehicle.)
27. (New) The method of claim 26, wherein the data indicative of motion and orientation of the vehicle comprises a vehicle yaw rate.(implicit any type of motion could be accounted )

it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nehmadi with teaching by Bedros in order to maintain the scan density of the pulsed light.



Claim(s) 5, 6, 19, 20  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bedros in view of Hall US 7969558 B2.
Nehmadi does not explicitly teach but Hall teaches
5. (Currently amended) The system of claim 1, further comprising: one or more devices that indicate measurements related to motion of at least a portion of the LIDAR device relative to the vehicle(abstract implicit as 3 d point cloud around vehicle is created), wherein the controller adjusts the pointing direction of the LIDAR device further based on the motion of the at least the portion of the LIDAR device indicated by the one or more devices.  (abstract )
6. (Original) The system of claim 5, wherein the one or more devices comprise a sensor that indicates a measurement of the pointing direction of the LIDAR device relative to the vehicle.(implicit from actract)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nehmadi with teaching by Hall in order to be able to create the 3D point cloud measurement around the vehicle.



9. (Original) The system of claim 5, wherein the controller modulates power provided to the actuator based on at least a difference between: a measurement of a rate of change to the pointing direction of the LIDAR device indicated by the one or more devices, and a measurement of a rate of change to an orientation of the vehicle indicated by the one or more sensors.  [0063]

Claim(s) 10  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NEHMADI US 20160292905 A1 and Bedros in view of Boehmke US 20170168146 A1.
Regarding claim 10 Nehmadi does not teach

10. (Original) The system of claim 1, wherein the LIDAR device emits light pulses, and wherein the controller further causes the LIDAR device to adjust a pulse emission rate of the emitted light pulses based on at least the motion of the vehicle indicated by the one or more sensors.  
11. (Original) The system of claim 10, wherein the controller causes the LIDAR device to adjust the pulse emission rate further based on a measurement of the pointing direction of the LIDAR device.


Boehmke teaches
10. (Original) The system of claim 1, wherein the LIDAR device emits light pulses, and wherein the controller further causes the LIDAR device to adjust a pulse emission rate of the emitted light pulses based on at least the motion of the vehicle indicated by the one or more sensors.  [0013]
11. (Original) The system of claim 10, wherein the controller causes the LIDAR device to adjust the pulse emission rate further based on a measurement of the pointing direction of the LIDAR device.[0013](vertical or horizontal scan rates)

 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nehmadi with teaching by Boehmke in order to take into account different road conditions and driving parameters[0011].




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645